COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                               NO. 02-17-00353-CV


THE PARMER FAMILY TRUST                                            APPELLANT

                                         V.

ALAN MILLER AND SONYA                                              APPELLEES
MILLER
                                     ------------

          FROM THE 97TH DISTRICT COURT OF MONTAGUE COUNTY
                    TRIAL COURT NO. 2016-0462M-CV

                                    ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered the parties’ “Joint Motion for Nonsuit and Voluntary

Dismissal of Appeal.”       We grant the motion and dismiss the appeal with

prejudice. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Appellant shall pay the costs of appeal, for which let execution issue. See

Tex. R. App. P. 42.1(d).

                                                      PER CURIAM

PANEL: BIRDWELL, J.; SUDDERTH, C.J.; and WALKER, J.

DELIVERED: March 15, 2018


      1
       See Tex. R. App. P. 47.4.